Citation Nr: 1027310	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  08-11 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 2003 to November 2003 
and from December 2003 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  
 
The Veteran testified before the undersigned Veterans Law Judge 
in December 2008 via a video-conference hearing.  A transcript of 
those proceedings has been associated with the Veteran's claim 
file.

The Board remanded the Veteran's acquired psychiatric disorder 
service connection claim for evidentiary development in October 
2009, and the claim has now been returned to the Board for 
further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

As referenced above, the Board remanded the Veteran's service 
connection claim for an acquired psychiatric disorder for further 
evidentiary development in October 2009, requesting that the RO 
obtain the Veteran's recent VA treatment records, obtain the 
Veteran's Vet Center treatment records, and then schedule the 
Veteran for a VA examination to determine whether any of the 
Veteran's currently-diagnosed psychiatric disorders are 
attributable to service, as evidenced by his in-service 
psychiatric complaints.  

The RO obtained the Veteran's recent VA treatment records, as 
requested.  However, with regard to the Veteran's Vet Center 
treatment records, the RO sent the Veteran a letter, dated in 
December 2007, requesting that the Veteran provide the RO with 
the name, address, and dates of treatment from the Vet Center 
providing him with psychiatric treatment, and when the Veteran 
failed to respond, the RO apparently made no further attempts to 
locate the Veteran's records.  However, as Vet Centers have been 
construed as VA facilities, additional efforts in this regard are 
warranted.  

Moreover, as the Veteran has been a resident of North Little 
Rock, Arkansas throughout the pendency of this claim, and a Vet 
Center is located in North Little Rock, Arkansas, it would seem 
evident that the RO would attempt to obtain any records from this 
facility without finding it necessary to require the Veteran to 
provide the name and address of this facility.  As such, the 
Board concludes that the Veteran's claim should be remanded to 
allow the RO to obtain any of the Veteran's available Vet Center 
treatment records.

With regard to the Board's request that the Veteran be scheduled 
for a VA examination to determine the potential relationship 
between any current psychiatric disability and service, a review 
of the claims file reflects that the Veteran was advised that he 
would be scheduled for an upcoming VA examination by a letter 
issued in January 2010, which also advised the Veteran of the 
consequences for his failure to report to the scheduled 
examination.  The VA examination was presumably scheduled for 
February 2010, although there is no letter of record reflecting 
that the Veteran was advised of this scheduled examination.  In 
March 2010, the RO issued a letter advising the Veteran that the 
he had 10 days from the date of the letter to provide good cause 
for his failure to report to his scheduled  examination.  In 
April 2010, the Veteran submitted a request to reschedule his VA 
examination; however, the address provided in conjunction with 
this request was not the address to which the Veteran's 
correspondences had been sent.  

Given this evidence that the Veteran is now residing at a new 
address and the possibility that the Veteran did not receive his 
previous notice letters in a timely manner or at all, the Board 
concludes that, in the interest of fairness, the Veteran should 
be scheduled for another VA examination and that the notice of 
this examination should be mailed to the recent address provided 
by the Veteran in his April 2010 correspondence.  However, the 
Veteran should also be advised regarding his failure to report 
for this examination and that he should report all changes of 
address to VA, as VA is obligated to send all correspondences to 
the last address of record.  A copy of this notice, as well as 
the notice informing the Veteran of the date and time of his 
scheduled VA examination, should be associated with the Veteran's 
claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records 
from December 2009 to the present.

2.  Obtain any available Vet Center treatment 
records from the date of the Veteran's April 
2005 discharge from service to the present 
from the Vet Center located in North Little 
Rock, Arkansas, or any other Vet Center the 
Veteran may identify.

3.  Then, the Veteran should be scheduled for 
an appropriate VA examination to determine 
the nature and etiology of any acquired 
psychiatric disorders.  The Veteran should be 
provided with notification regarding the 
date, time, and location of his scheduled VA 
examination, as well as the consequences for 
his failure to report to the examination.  
This notice should be mailed to the last 
address of record, provided in the statement 
submitted by the Veteran in April 2010, and a 
copy of this notice should be associated with 
the Veteran's claims file.

The claims folder must be made available to 
the examiner for review in conjunction with 
the examination, including the Veteran's in-
service reports of various psychiatric 
symptoms, as reflected in his February 2005 
post-deployment health questionnaire, and his 
subsequent post-service psychiatric 
diagnoses, as reflected in his July 2006 VA 
treatment record, as well as any psychiatric 
treatment records obtained pursuant to this 
decision (i.e., the Veteran's Vet Center 
treatment records and recent VA medical 
facility treatment records).  The examiner 
should indicate on the report that the claims 
file  has been reviewed.  

The examiner should opine whether it is as 
likely as not (i.e., a 50 percent probability 
or greater) that any diagnosed acquired 
psychiatric disorder had its onset in or is 
otherwise attributable to service.  

A detailed rationale for any opinion 
expressed should be provided.  If the 
examiner determines that a medically-sound 
opinion cannot be reached, it is requested 
that an explanation as to why that is so be 
included.

4.	Then, after reviewing all of the evidence 
of record and ensuring any other necessary 
development has been completed, readjudicate 
the Veteran's claim.  If the action remains 
adverse to the Veteran, provide him and his 
representative with a supplemental statement 
of the case and allow an appropriate 
opportunity to respond. Thereafter, the case 
should be returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 



an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


